Citation Nr: 0811172	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-41 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for hypertension with 
blurred vision, vertigo and nausea claimed as secondary to 
service-connected diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  July 2004 rating decision of the 
RO.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable hypertension in service or for many years 
thereafter.  

2.  The currently demonstrated systemic hypertension with any 
related blurred vision, vertigo or nausea is not shown to 
have caused or aggravated by the service-connected diabetes 
mellitus.  


CONCLUSION OF LAW

The veteran's disability manifested by hypertension with 
blurred vision, vertigo and nausea that is not proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a)  (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in April 2004 and March 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claim, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded, as well as the type of 
evidence VA would assist him in obtaining.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim, 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

In addition, the RO provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claim, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical treatment records, VA examinations, and 
statements submitted by the veteran and his representative in 
support of his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  
The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this case, the veteran's medical records do not indicate 
that the veteran had hypertension in service or within one 
year of service.  Rather, the veteran is shown to have been 
diagnosed with hypertension in the mid-1980's.  Other records 
indicate that he was diagnosed with hypertension in 1999 when 
he began using medication.  

In this regard, the veteran asserts that he was diagnosed 
with hypertension three years earlier, in 1996, during an 
evaluation for complaints of dizziness.   The medical 
evidence also indicates that the veteran was diagnosed with 
diabetes mellitus in approximately 1995.  

In order to determine whether the veteran has hypertension 
that is related to service or the veteran's service-connected 
diabetes mellitus, the veteran was afforded two VA 
examinations.  

The first VA examination was preformed in April 2004.  The 
examiner indicated that the claims file had been reviewed in 
connection with the examination and noted the medical history 
and current complaints, to include periods of dizziness and 
feeling faint.  The veteran reported that these were symptoms 
of his hypertension.  

The veteran was also noted to be approximately 238 pounds in 
December 1999, approximately 307 pounds in February 2000, and 
over 300 pounds in December 2003.  

After examination and review of the record, the VA examiner 
diagnosed the veteran with hypertension.  With respect to an 
association with his service-connected diabetes mellitus, the 
examiner stated that the "[v]eteran's hypertension [was] not 
likely related to his diabetes.  Documentation would suggest 
elevated blood pressure was directly related to significant 
weight gain.  Blood pressure ha[d] been well controlled on 
medication.  There [was] no clinical evidence diabetes 
cause[d] hypertension."  

The veteran was afforded another VA examination in November 
2005.  The examiner indicated that the claims file had been 
reviewed in connection with the examination.  

The veteran was noted to be service-connected  for diabetes 
mellitus and the examiner indicated that he had been 
diagnosed with diabetes mellitus in approximately 1995.  The 
examiner also indicated that the veteran had been diagnosed 
with hypertension in the mid 1980's and noted that there was 
no evidence of any  end organ damage as a result of systemic 
hypertension.  

The veteran denied having any particular symptoms related to 
hypertension.  While the veteran complained of occasional 
dyspnea on exertion, he had not been diagnosed with coronary 
artery disease, left ventricular hypertrophy or any other 
heart condition, to include hypertensive cardiomyopathy.  

The veteran was noted to weigh 316 pounds.  After 
examination, the veteran was diagnosed with diabetes mellitus 
type II, and systemic hypertension.  

With respect to the cause of the veteran's hypertension, the 
VA examiner stated that "[i]t [was] unlikely that the 
veteran's current hypertension [was] related to diabetes 
mellitus.  The reason for this [was] due to the fact that the 
veteran's systemic hypertension was diagnosed approximately 
ten years prior to the diagnosis of diabetes mellitus.  
Additionally, while poorly controlled diabetes [might] 
certainly exacerbate or aggravate systemic hypertension, this 
veteran ha[d] had well-controlled diabetes mellitus as 
reflected by his hemoglobin A1C.  Additionally, his systemic 
hypertension [was] under good control and certainly not 
mismanaged.  Furthermore, the veteran ha[d] a history of 
dyslipidemia, in addition to being obese, both of which 
[were] risk factors for the progression of systemic 
hypertension.  Nonetheless, there [was]  no particular 
relation between any current blood pressure issues and 
diabetes mellitus.  Furthermore, there [were] no other end 
organ affects to include the lack of blurred vision, 
dizziness or nausea.  There [was] no particular documentation 
for this related to hypertension.  Additionally, even if 
there were, it ha[d] already been established there is no 
particular relation to diabetes."  

Based on the foregoing, the claim of service connection for 
hypertension with blurred vision, vertigo and nausea must be 
denied. In this regard, the Board notes that the veteran's 
medical records do not indicate the presence of hypertension 
in service or within one year of service.  And neither VA 
examiner, who examined the veteran and his claims file, 
opined that the veteran's hypertension was related to or 
caused by his service-connected diabetes mellitus.  
 
Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran has hypertension with 
blurred vision, vertigo and nausea that is the result of his 
active service or a service-connected disability.  

The Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  



ORDER

Service connection for hypertension with blurred vision, 
vertigo and nausea claimed as secondary to service-connected 
diabetes mellitus is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


